Citation Nr: 1332441	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-16 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from August 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The rating decision granted service connection for PTSD and assigned an initial 30 percent evaluation.  In its June 2012 remand, the Board took jurisdiction of the issue of entitlement to TDIU because it was raised during the adjudicatory process of evaluating the Veteran's PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a March 2013 rating decision, the RO increased his initial evaluation to 50 percent.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a May 29, 2013, decision the Board denied the claims. 

The issues before the Board are REMANDED to the Appeals Management Center (AMC).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

Here, in July 2013, the Veteran's representative notified the Board that additional VA medical records were physically present at the Board but had not been considered prior to the Board's May 29, 2013 decision.  

The May 29, 2013 Board decision addressing the issues of entitlement to an increased evaluation for PTSD and to a TDIU is vacated.


REMAND

The additional records that the Board had not considered in its May 29, 2013 decision suggest worsening of the Veteran's PTSD. 

In April 2013, the Veteran's VA mental health care provider concluded that the Veteran was "unable to function in a normal competitive environment.  He is unable to sustain gainful employment."  Because there is evidence that the Veteran may be unemployable due to his service-connected PTSD, a new VA examination is needed to better assess the current nature and severity of his disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. Any indicated tests and studies are to be conducted. 

Following a detailed mental status examination, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected PTSD. 

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should opine as to whether it is at least as likely as not that his service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.
 
3. Finally, readjudicate the claims on appeal. Extraschedular consideration should be made with respect to both claims on appeal.  If any component of the claim is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


